Exhibit 10.52

 

Execution Version

 

LETTER OF CREDIT CASH COLLATERAL AGREEMENT

 

THIS LETTER OF CREDIT CASH COLLATERAL AGREEMENT (the “Agreement”) is made and
entered into as of April 26, 2005 by and among BEARINGPOINT, INC., a Delaware
corporation (the “Borrower”), the Administrative Agent (defined below), and each
of BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States (“BOA”), JPMORGAN CHASE BANK, N.A., a
national banking association organized and existing under the laws of the United
States (“JPMCB” and, together with BOA the “Issuing Banks” and individually an
“Issuing Bank”), and BOA as Depositary (the “Depositary”) of the LC Account
(defined below). All capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned thereto in the Credit Agreement,
defined below, notwithstanding the occurrence of the Facility Termination Date.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Bank of America, N.A. as Administrative Agent (the
“Administrative Agent”) and the Lenders party thereto from time to time have
entered into a Credit Agreement dated as of December 17, 2004, as amended by
that certain Amendment No. 1 to Credit Agreement dated as of March 17, 2005, as
further amended by that certain Amendment No. 2 to Credit Agreement dated as of
March 24, 2005 (the “Credit Agreement”); and

 

WHEREAS, there are currently outstanding under the Credit Agreement the Letters
of Credit listed on Schedule I hereto, having an aggregate undrawn Dollar
Equivalent amount (as of the last Revaluation Date) of $87,697,828.54 (the
“Letters of Credit”; the aggregate undrawn Dollar Equivalent amount of the
Letters of Credit from time to time is referred to as the “Aggregate Available
Amount”); and

 

WHEREAS, the Borrower has indicated its intention to terminate the Aggregate
Commitments and to cause the Facility Termination Date to occur on April 26,
2005, and has requested in connection therewith that the Administrative Agent
and the Issuing Banks provide for the continuing effectiveness and
collateralization of the Letters of Credit, and the continuation and
modification of certain of the other terms of the Credit Agreement, the Security
Agreement dated as of December 23, 2004 (as amended on the date hereof and as
from time to time amended, amended and restated, supplemented, modified or
replaced, the “Security Agreement”), and the Guaranty Agreement dated as of
December 23, 2004 (as amended on the date hereof and as from time to time
amended, amended and restated, supplemented, modified or replaced, the
“Guaranty”) in connection therewith notwithstanding the occurrence of the
Facility Termination Date, and the Administrative Agent and the Issuing Banks
are willing to provide for the same in consideration of and on the terms and
conditions contained herein and in the Security Agreement and the Guaranty, as
the same is or may hereafter be amended; and

 

WHEREAS, in connection with the termination of the Aggregate Commitments and the
occurrence of the Facility Termination Date, the Issuing Banks have required the
Borrower to



--------------------------------------------------------------------------------

deliver immediately available funds, and agree to make certain future such
deliveries, all as herein provided, to the Administrative Agent for deposit into
a non-interest bearing cash collateral deposit account under the sole and
exclusive control of, and in the name of, the Administrative Agent on behalf of
itself and the Issuing Banks (the “LC Account”; fully collected funds on deposit
from time to time in the LC Account are referred to as the “LC Cash
Collateral”), as collateral security for (x) the repayment of any future
drawings under the Letters of Credit, (y) the payment of Letter of Credit Fees
and certain other fees and charges as herein provided, and (z) the payment and
satisfaction of all other obligations and liabilities of the Borrower now owing
or hereafter arising in favor of the Administrative Agent or either of the
Issuing Banks in connection with the Letters of Credit or other provisions of
the Loan Documents that survive (or continue notwithstanding the occurrence of)
the Facility Termination Date;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

 

1. LC Account; Cash Collateralization of Letter of Credit.

 

(a) Account Creation and Control. The Administrative Agent has established with
the Depositary, and the Depositary shall maintain until instructed to the
contrary by the Administrative Agent, the LC Account for the benefit of the
Administrative Agent and the Issuing Banks and under the sole dominion and
control of the Administrative Agent. The LC Account shall be a non-interest
bearing cash collateral deposit account designated as BearingPoint, Inc. (Cash
Collateral Account), Account No.                         . Without limiting the
foregoing, the parties hereto agree that the Depositary will comply with all
instructions originated by the Administrative Agent directing the disposition of
funds now or hereafter in the LC Account without further consent of the Borrower
or any other Person, and that the Depositary will not honor any instructions
with respect to the LC Account other than those of the Administrative Agent.

 

Payment into the LC Account hereunder should be made to Bank of America, N.A. by
a wire transfer of immediately available funds directed as follows:

 

    Bank of America, N.A     Concord, CA     ABA# 121000358     Account No.:
                    

 

(b) Initial Deposit and Additional Funding. As of the date hereof, LC Cash
Collateral in the initial amount of 107.5% of the Aggregate Available Amount as
of the date hereof has been deposited into the LC Account in accordance with
this Agreement. Not later than the tenth (10th) Business Day of each month, the
Administrative Agent shall select a Revaluation Date and thereupon determine
whether the amount of LC Cash Collateral is less than 107.5% of the then
Aggregate Available Amount, giving effect, inter alia, to any changes in the
Dollar Equivalent determination thereof resulting from such Revaluation Date
(the “LC Cash Collateral Threshold”), and in the event any such shortfall shall
occur, the Administrative Agent shall give prompt written notice thereof

 

2



--------------------------------------------------------------------------------

(in accordance with the notice provisions contained in the Credit Agreement,
which provisions are incorporated by reference herein as provided below) and the
Borrower, within one (1) Business Day of receipt of such notice, shall deliver
to the Administrative Agent immediately available funds in an amount not less
than such shortfall, which the Administrative Agent shall cause to be deposited
into the LC Account as additional LC Cash Collateral.

 

(c) Payment of Letter of Credit Fee and Fronting Fees. Notwithstanding anything
contained in the Credit Agreement to the contrary, and notwithstanding the
occurrence of the Facility Termination Date, the Letter of Credit Fee in respect
of each Letter of Credit provided for in Section 2.03(i) of the Credit Agreement
and all the fees and charges payable under Section 2.03(j) of the Credit
Agreement shall each be and remain payable hereunder in respect of the
outstanding Letters of Credit, except that (i) the “Applicable Rate” shall
(subject to the last sentence of this subsection (c)) be (w) from and including
the date hereof through May 25, 2005, 1.75%, (x) 2.50% from and including
May 26, 2005 through July 25, 2005, (y) 3.50% from and including July 26, 2005
through October 25, 2005, and (z) 4.50% at all times thereafter, (ii) the Letter
of Credit Fees and fronting and other fees and charges shall be due and payable
in full in arrears (x) on the last Business Day of each calendar month and
(y) on the date when the Aggregate Available Amount shall have been reduced to
$0 and no unpaid reimbursement obligations in respect of Letters of Credit shall
exist, and (iii) not later than the third (3rd) Business Day after each date
that Letter of Credit Fees and fronting and other fees and charges are due and
payable hereunder, the Administrative Agent, prior to making any demand on the
Borrower for payment of the same, and whether or not advance notice thereof
shall have been given to the Borrower, shall withdraw from the LC Account
sufficient funds (to the extent then available therein) for the payment of the
same and shall promptly distribute such (x) Letter of Credit Fee amounts to the
Lenders in accordance with their Applicable Percentages and (y) amount of
fronting and other fees and charges as appropriate under Section 2.03(j) of the
Credit Agreement; provided that the Administrative Agent shall be under no
obligation to withdraw or disburse funds in respect of fees and charges payable
under Section 2.03(j) of the Credit Agreement unless the applicable Issuing Bank
shall have provided the Administrative Agent with timely notice of the
applicable amounts due and owing to it. Such Letter of Credit Fees and fronting
and other fees and charges shall continue to be computed in the manner provided
in Section 2.10 of the Credit Agreement. In the event the Borrower enters into
any other senior credit financing, or is issued a letter of credit, after the
date hereof, and incurs or agrees to pay in connection therewith either a drawn
spread over the Eurocurrency Rate (or similar LIBOR-based rate) or a fee
substantially similar to the Letter of Credit Fee (the “New Spread”), then the
Applicable Rate, commencing with the effective date of such financing or the
issue date of such letter of credit, shall be the greater of (i) such rate as
determined in this Section l(c) above and (ii) the New Spread plus 50 basis
points.

 

(d) Drawings Under Letters of Credit. Upon a drawing under a Letter of Credit,
the Issuing Bank shall give notice thereof (and of the date on which it intends
to honor such drawing (the “Honor Date”)) to the Administrative Agent and,
promptly upon receipt of such notice (and if practicable no later than the Honor
Date), the

 

3



--------------------------------------------------------------------------------

Administrative Agent shall withdraw from the LC Account sufficient funds (to the
extent then available therein) for the reimbursement of the applicable Issuing
Bank and pay such funds to the applicable Issuing Bank in reimbursement for such
drawing. In the event that there shall at any time be insufficient funds then on
deposit in the LC Account to fully fund any such drawing, upon notice thereof
from the Administrative Agent, the Lender that is not the Issuing Bank with
respect to such drawing shall promptly pay to the Issuing Bank its Applicable
Percentage of such drawing, and such payment shall constitute the funding of its
participation pursuant to the last sentence of Section 2.03(c)(iii) of the
Credit Agreement. The parties acknowledge that the Lenders’ participations (and
their rights and obligations in respect thereof) in the Letters of Credit
arising under the Credit Agreement and the Borrower’s reimbursement obligations
with respect to the Letters of Credit arising under the Credit Agreement shall
continue hereunder, but that no Loans shall be available under the Credit
Agreement in respect of drawings and each Lender’s obligation to fund its
participation shall be subject only to the provision of this paragraph,
notwithstanding anything to the contrary contained in Section 2.03 of the Credit
Agreement.

 

(e) Reductions in Stated Amount. In the event any Letter of Credit is canceled
or expires or in the event of any permanent reduction in the maximum amount
available at any time for drawing under a Letter of Credit (i) the applicable
Issuing Bank shall give prompt written notice thereof to the Administrative
Agent and (ii) the Administrative Agent shall with reasonable promptness
withdraw from the LC Account and return to the Borrower funds in an amount equal
to the lesser of (x) the reduction in the Aggregate Available Amount resulting
from such expiration, cancellation or reduction and (y) the amount that can be
withdrawn from the LC Account without reducing LC Cash Collateral below the LC
Cash Collateral Threshold.

 

2. Survival and Incorporation of Certain Provisions. Without limiting the
foregoing, the following provisions of the Credit Agreement shall be and remain
in full force and effect for all purposes hereof and of the Security Agreement
and the Guaranty notwithstanding the occurrence of the Facility Termination
Date, and are hereby (together with any definitions contained in the Credit
Agreement referred to in such provisions, it being understood and agreed that
(x) this Agreement shall constitute a Loan Document, (y) each Letter of Credit
as herein defined constitutes a “Letter of Credit” as defined in the Credit
Agreement, and (z) each Issuing Bank constitutes an L/C Issuer) incorporated by
reference as if fully set forth herein:

 

(a) Section 1.08;

 

(b) Sections 2.03(c)(iii)-(vi), (d), (e), (f) and (h) (as modified by
Section 1(d) hereof);

 

(c) Section 2.03(g)(iv), the Borrower hereby reaffirming the grant to the
Administrative Agent of a lien upon and security interest in the LC Account and
all LC Cash Collateral now or at any time on deposit in or in transit to the LC
Account;

 

(d) Sections 2.03(i) and (j), as modified by Section l(c) hereof;

 

(e) Section 2.13;

 

4



--------------------------------------------------------------------------------

(f) Article IX;

 

(g) Section 10.02;

 

(h) Section 10.04; and

 

(i) Section 10.05.

 

3. Fees and Expenses. The Borrower agrees to pay (a) all fees and expenses
pertaining to the creation, maintenance and administration of the LC Account,
and (b) promptly to the Administrative Agent all the costs and expenses,
including reasonable attorneys fees and expenses, which any Issuing Bank may
incur in connection with (i) the custody or preservation of the LC Cash
Collateral, (ii) the exercise or enforcement of any of the rights of the
Administrative Agent and any Issuing Bank hereunder, or (iii) the failure by the
Borrower to perform or observe any of the provisions hereof.

 

4. No Delays; Waiver, Etc. No delay or failure on the part of the Administrative
Agent or any Issuing Bank in exercising, and no course of dealing with respect
to, any power or right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise by the Administrative Agent or any Issuing Bank
of any power or right hereunder preclude other or further exercise thereof or
the exercise of any other power or right. The remedies herein provided are to
the fullest extent permitted by law cumulative and are not exclusive of any
remedies provided by law.

 

5. Amendments, Etc. No amendment, modification, termination or waiver of any
provision of this Agreement, or consent to any departure by the Borrower
therefrom, shall in any event be effective without the written concurrence of
the Administrative Agent and the Issuing Banks.

 

6. Anti-Marshalling Provisions. Notwithstanding the existence of any other
security interest in the LC Cash Collateral, the Administrative Agent shall have
the right to determine the order in which any or all of the LC Cash Collateral
and the Collateral (as defined in the Security Agreement) pursuant to the
Security Agreement shall be subjected to the remedies provided in this Agreement
and in the Security Agreement. The Borrower hereby waives any and all right to
require the marshalling of assets in connection with the exercise of any of the
remedies permitted by applicable law or provided herein.

 

7. Absolute Rights and Obligations. All rights of the Administrative Agent and
the Issuing Banks, and all obligations of the Borrower hereunder, shall be
absolute and unconditional irrespective of any other circumstances which might
constitute a defense available to, or a discharge of, the Borrower in respect of
any obligations or liabilities relating to or arising from the Letters of Credit
or any fees payable in connection therewith or herewith.

 

8. Right of Setoff. Upon the failure of the Borrower to make any payments
hereunder within the applicable time periods required hereby, each Issuing Bank
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest

 

5



--------------------------------------------------------------------------------

extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Issuing Bank or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement to such Issuing Bank, irrespective of
whether or not such Issuing Bank shall have made any demand under this Agreement
and although such obligations of the Borrower may be contingent or unmatured or
are owed to a branch or office of such Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Issuing Bank and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
each Issuing Bank or their respective Affiliates may have. Each Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

9. Entire Agreement. This Agreement, together with the Payoff Letter dated as of
April 26, 2005 by Bank of America, N.A., as Administrative Agent for the Lenders
and as a Lender, and JPMorgan Chase Bank, N.A., as a Lender (the “Payoff
Letter”), the Security Agreement, the Guaranty, and any other Loan Documents (or
provisions thereof) that survive the Facility Termination Date, constitute and
express the entire understanding between the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Neither this Agreement nor any portion or provision hereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended except in writing by the parties hereto.

 

10. Further Assurances. The Borrower agrees at its own expense to do such
further acts and things, and to execute and deliver such additional conveyances,
assignments, financing statements, agreements and instruments, as the
Administrative Agent or any Issuing Bank may at any time reasonably request in
connection with the administration or enforcement of this Agreement or related
to the LC Cash Collateral or any part thereof or in order better to assure and
confirm unto the Administrative Agent and the Issuing Banks their rights, powers
and remedies hereunder and pay all charges, expenses and fees the Administrative
Agent or any Issuing Bank may reasonably incur in filing any of such documents
and all taxes relating thereto.

 

11. Binding Agreement; Assignment. This Agreement, and the terms, covenants and
conditions hereof, shall be binding upon and inure to the benefit of the parties
hereto, and to their respective successors and assigns, except that the Borrower
shall not be permitted to assign this Agreement or any interest herein without
the prior written consent of the Administrative Agent and the Issuing Banks.

 

12. Severability. In case any lien, security interest or other right of the
Administrative Agent or any Issuing Bank or any provision hereof shall be held
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other lien, security interest or other
right granted hereby or provision hereof.

 

6



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in any number of counterparts
and all the counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

14. Notices. Any notice required or permitted hereunder shall be given as
provided in Section 10.02 of the Credit Agreement.

 

15. Governing Law; Venue; Waiver of Jury Trial.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE NOTWITHSTANDING ITS EXECUTION AND DELIVERY OUTSIDE SUCH
STATE.

 

(b) THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA
AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER EXPRESSLY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE BORROWER HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

 

(c) THE BORROWER AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF THE BORROWER PROVIDED IN SECTION 14 HEREOF, AND IN ACCORDANCE
WITH SECTION 14 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.

 

(d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE ANY PARTY
HERETO FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE THE BORROWER OR ANY
OF THE BORROWER’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE BORROWER

 

7



--------------------------------------------------------------------------------

HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY
WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR
COURTS WHICH NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

 

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, THE BORROWER AND THE ISSUING BANK HEREBY AGREE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN
ANY SUCH ACTION, SUIT OR PROCEEDING.

 

(f) THE BORROWER HEREBY EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Administrative Agent, the Issuing Banks
and the Depositary have caused this Letter of Credit Cash Collateral Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.

 

BEARINGPOINT, INC.,

as Borrower

By:  

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:   Patrick H. Kinzler Title:   Treasurer

 

Letter of Credit Cash Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Mollie S. Canup

--------------------------------------------------------------------------------

Name:   Mollie S. Canup Title:   Vice President

BANK OF AMERICA, N.A.,

as a Lender and an Issuing Bank

By:  

 

--------------------------------------------------------------------------------

Name:   John E. Williams Title:   Senior Vice President

BANK OF AMERICA, N.A.,

as Depositary

By:  

 

--------------------------------------------------------------------------------

Name:   John E. Williams Title:   Senior Vice President

 

Letter of Credit Cash Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:   Mollie S. Canup Title:   Vice President

BANK OF AMERICA, N.A.,

as a Lender and an Issuing Bank

By:  

/s/ John E. Williams

--------------------------------------------------------------------------------

Name:   John E. Williams Title:   Senior Vice President

BANK OF AMERICA, N.A.,

as Depositary

By:  

/s/ John E. Williams

--------------------------------------------------------------------------------

Name:   John E. Williams Title:   Senior Vice President

 

Letter of Credit Cash Collateral Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and an Issuing Bank

By:  

/s/ D. Scott Farquhar

--------------------------------------------------------------------------------

Name:   D. Scott Farquhar Title:   Vice President

 

Letter of Credit Cash Collateral Agreement

Signature Page